MEMORANDUM OPINION

                                          No. 04-08-00917-CR

                                     IN RE Patrick Keith SCHUH

                                   Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 18, 2008, relator Patrick Keith Schuh filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on various motions. Mr. Jesus David Garza has

been appointed to represent relator in the trial court. We conclude that relator’s appointed

counsel is also his counsel for an original proceeding on the issues presented.

           To obtain mandamus relief in a criminal matter, the relator must establish: (1) the act

sought to be compelled is ministerial rather than discretionary in nature, and (2) there is no

adequate remedy at law. Deleon v. District Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006).

Respondent has no ministerial duty to rule on relator’s pro se motion because relator is


           1
           This proceeding arises out of Cause No. 2008-CR-7669, styled State of Texas v. Patrick Keith Schuh,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner
presiding.
                                                                                      04-08-00917-CR


represented by appointed counsel and is not entitled to hybrid representation. See Robinson v.

State, 240S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). Consequently, the respondent did not violate a ministerial duty by declining

to rule on relator’s motion. Therefore, this court has determined that relator is not entitled to the

relief sought, and the petition is DENIED. TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-